EXHIBIT 99.1 Condensed Consolidated Financial Statements Student Transportation Inc. For the three months ended September 30, 2014 and 2013 Student Transportation Inc. Unaudited Condensed Consolidated Financial Statements September 30, 2014 Contents Unaudited Condensed Consolidated Balance Sheets 1 Unaudited Condensed Consolidated Statements of Operations 2 Unaudited Condensed Consolidated Statements of Comprehensive Loss 3 Unaudited Condensed Consolidated Statements of Shareholders’ Equity 4 Unaudited Condensed Consolidated Statements of Cash Flows 5 Notes to the Unaudited Condensed Consolidated Financial Statements 6 Student Transportation Inc. Unaudited Condensed Consolidated Balance Sheets (000’s of U.S. dollars) As at As at September 30, 2014 June 30, 2014 Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $108 and $152 at September 30 andJune 30, 2014, respectively Inventory Prepaid expenses Other current assets Total current assets Other assets Property and equipment, net Oil and gas interests, net Other intangible assets, net Goodwill Total assets $ $ Liabilities and shareholders’ equity Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Current portion of long-term debt - Total current liabilities Long-term debt Asset retirement obligation Deferred income tax liability Class B-Series Three common share liability Other liabilities Total liabilities Shareholders' equity Paid in Share Capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes. 1 Student Transportation Inc. Unaudited Condensed Consolidated Statements of Operations (000’s of U.S. dollars, unless specified, except per share amounts) Three months ended Three months ended September 30, 2014 September 30, 2013 Revenues $ $ Costs and expenses: Cost of operations General and administrative Non-cash stock compensation Acquisition expenses - 66 Depreciation and depletion expense Amortization expense Total operating expenses Loss from operations ) ) Interest expense Foreign currency loss Unrealizedloss (gain) on foreign currency exchange contracts ) Non-cash gain on US$ 6.25% Convertible Debentures conversion feature ) ) Other (income) expense , net ) Loss before income taxes ) ) Income tax benefit ) ) Net loss $ ) $ ) Weighted average number of shares outstanding-basic Weighted average number of shares outstanding-diluted Basic and diluted net loss per common share $ ) $ ) Dividends declared per common share (Cdn$) $ $ See accompanying notes. 2 Student Transportation Inc. Unaudited Condensed Consolidated Statements of Comprehensive Loss (000’s of U.S. Dollars) Three months ended Three months ended September 30, 2014 September 30, 2013 Net loss : $ ) $ ) Other comprehensive income : Unrealized gain on currency translation adjustments Other comprehensive income : Comprehensive loss $ ) $ ) See accompanying notes. 3 Student Transportation Inc. Unaudited CondensedConsolidated Statements of Shareholders’ Equity (000’s of U.S. Dollars) Share Capital Shares Amount Accumulated Other Comprehensive Loss Accumulated Deficit Shareholders' Equity Balance at June 30, 2013 $ $ ) $ ) $ Net loss - - - ) ) Dividends - - - ) ) Common stock issuance - - Other comprehensive income - - - Balance at September 30, 2013 $ $ ) $ ) $ Balance at June 30, 2014 $ $ ) $ ) $ Net loss - - - ) ) Dividends - - - ) ) Common stock issuance - - Other comprehensive income - - - Balance at September 30, 2014 $ $ ) $ ) $ See accompanying notes. 4 Student Transportation Inc. Unaudited CondensedConsolidated Statements of Cash Flows (000’s of U.S. Dollars) Three months ended Three months ended September 30, 2014 September 30, 2013 Operating activities Net loss $ ) $ ) Adjustments to reconcile net income to net cash used in operating activities: Deferred income taxes ) ) Unrealized loss (gain) on forward contracts ) Non-cash gain on US$ 6.25% Convertible Debentures conversion feature ) ) Unrealizedforeign currency (gain) loss ) Amortization of deferred financing costs Non-cash stock compensation Gain on disposal of fixed assets ) ) Depreciation and depletion expense Amortization expense Changes in current assets and liabilities: Accounts receivable ) ) Prepaid expenses, inventory and other current assets ) ) Accounts payable ) Accrued expenses and other current liabilities Changes in other assets and liabilities ) ) Net cash used in operating activities ) ) Investing activities Business acquisitions, net of cash acquired - ) Payments on seller debt ) - Purchases of property and equipment ) ) Proceeds on sale of equipment Net cash used in investing activities ) ) Financing activities Redemptionof Class B Series Two and Three common shares ) ) Financing fees ) - Common stock dividends ) ) Borrowings on credit facility Payments on credit facility ) ) Net cash provided by financing activities Effect of exchange rate changes on cash ) 99 Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes. 5 Student Transportation Inc. Notes to Unaudited Condensed Consolidated Financial Statements For the three months ended September 30, 2014 (000’s of U.S. Dollars, unless specified, except share and per share amounts) 1.General Student Transportation Inc. (“STI” or the “Company”) is a corporation established under the laws of the Province of Ontario.STI together with its indirect subsidiary Student Transportation of America ULC (“STA ULC” and together with STI the “Issuer”), completed an Initial Public Offering (the “IPS Offering”) on December 21, 2004 through the issuance ofincome participating securities (“IPSs”).Each IPS consisted of one common share of STI and Cdn $3.847 principal amount of 14% subordinated notes of STA ULC (the “Subordinated Notes”).On December 21, 2009, the Company redeemed the remaining Subordinated Notes, originally issued as a component of the IPSs, as the final step in the process of converting from the IPS structure to a traditional common share structure.STI owns 100% of the Class A common shares of Student Transportation of America Holdings, Inc. (“STA Holdings”). Management owns 100% of the Class B Series Two and Class B Series Three common shares of STA Holdings pursuant to the grant of shares under the STA Holdings Equity Incentive Plan (“EIP”) (see Note 8).STI currently holds a 98.6% interest in STA Holdings, through its ownership of the Class A shares of STA Holdings. STI also owns 100% of the outstanding shares of Parkview Transit, Inc. STA Holdings owns 100% of the outstanding shares of Student Transportation of America, Inc. (“STA, Inc.”).The Company, through its ownership of STA Holdings and Parkview Transit Inc., is the third largest provider of school bus transportation services in North America. 2. Basis of Presentation These interim condensed consolidated financial statements have been prepared by management in accordance with United States generally accepted accounting principles (“US GAAP”) for interim financial reporting and as such, do not contain all the disclosures required by US GAAP for annual financial statements. As a result, these financial statements should be read in conjunction with the audited financial statements for the year ended June 30, 2014. In the opinion of management, the accompanying unaudited condensed consolidated financial statements reflect all adjustments (including normal recurring adjustments) necessary to present fairly the Company’s financial position at September 30, 2014. The operating results for the interim period presented are not necessarily indicative of the operating results that may be expected for the full year. All significant intercompany accounts and transactions have been eliminated in consolidation. Seasonality The Company’s operations are seasonal and follow the school calendars of the public and private schools it serves. The first three months of the fiscal year includes July and August, two months for which most schools are closed for summer break. Since schools are not in session, there is minimal school bus transportation revenue. Depreciation of fixedassets occurs in the months 6 Student Transportation Inc. Notes to Unaudited Condensed Consolidated Financial Statements For the three months ended September 30, 2014 (000’s of U.S. Dollars, unless specified, except share and per share amounts) 2. Basis of Presentation (continued) during which schools are in session, which is generally September through June. A full year’s worth of depreciation is recorded in these ten months to generally match the vehicles’ usage. Recently Adopted Accounting Standards In July 2013, the FASB issued ASU 2013-11, Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carryforward, a Similar Tax Loss or a Tax Credit Carryforward Exists.This ASU provides for the presentation of all or a portion of an unrecognized tax benefit as a reduction to a deferred tax asset for a net operating loss carryforward, a similar tax loss, or a tax credit carryforward unless such balances are not available at the reporting date at which point the unrecognized tax benefit should be presented in the financial statements as a liability and should not be combined with deferred tax assets. The Company adopted this standard prospectively for all unrecognized tax benefits that existed beginning in the first quarter of fiscal 2015.This presentation is consistent with how the Company is currently presenting unrecognized tax benefits; therefore the adoption of this standard did not have a material impact on our consolidated financial statements. Recently Issued Accounting Standards In January 2014, the FASB issued ASU 2015-05, Service Concession Arrangements.This ASU applies to an operating entity of a service concession arrangement entered into with a public-sector entity grantor when the arrangement meets both of the following conditions: (i) the grantor controls or has the ability to modify or approve the services that the operating entity must provide with the infrastructure, to whom it must provide them and at what price and (ii) the grantor controls, through ownership, beneficial entitlement, or otherwise, any residual interest in the infrastructure at the end of the term of the arrangement. This is effective for annual periods beginningafter December 15, 2014 (including interim periods within those fiscal years) and should be applied on a modified retrospective basis to service concession arrangements in existence at the beginning of the fiscal year of adoption. The Company is required to adopt this standard for the first quarter of fiscal 2016.Early adoption is permitted.The Company is currently evaluating the requirements of this ASU to determine the impact on our consolidated financial statements. In April 2014, the FASB issued ASU 2014-08, an update modifying the criteria under which asset disposal activities qualify for presentation as a discontinued operation. The amendment restricts presentation as a discontinued operation to disposals that represent a strategic shift that has, or will have, a major effect on an entity's operations and financial results. The amendments in this update are to be applied prospectively to all disposals or classifications as held for sale of components of an entity. The Company is required to adopt this standard for the first quarter of fiscal 2016. Early adoption is permitted, but only for disposals or classifications as held for sale that have not been reported in financial statements previously issued. This standard will not have an impact on our consolidated financial statements. 7 Student Transportation Inc. Notes to Unaudited Condensed Consolidated Financial Statements For the three months ended September 30, 2014 (000’s of U.S. Dollars, unless specified, except share and per share amounts) 2. Basis of Presentation (continued) In May 2014, the FASB issued ASU 2014-09, Revenue From Contracts With Customers.This new revenue recognition standard will supersede most existing revenue recognition guidance and is intended to improve revenue recognition and related financial reporting requirements.The standard will require companies to review contract arrangements with customers and ensure that all separate performance obligations are properly recognized in the compliance with the new guidance. The standard allows for either “full retrospective” or “cumulative effect” adoption.The standard is effective for the Company on July 1, 2017 with early adoption prohibited. The Company is currently assessing whether the adoption of this guidance will have a significant impact on our consolidated financial statements. In August 2014, the FASB issued ASU 2014-15, Disclosure of Uncertainties about an Entity's Ability to Continue as a Going Concern, which requires an entity to evaluate whether conditions or events, in the aggregate, raise substantial doubt about the entity's ability to continue as a going concern for one year from the date the financial statements are issued or are available to be issued. The guidance is effective for the annual period ending after December 15, 2016 and for annual and interim periods thereafter, with early adoption permitted. The Company is in the process of evaluating the impact of this guidance on its consolidated financial statements, but currently does not anticipate this standard having a significant impact. 3.Business Combinations The Company did not complete any business acquisitions during the first three months of fiscal 2015. 2014 Acquisitions Atlantic Express Transportation Corporation On February 10, 2014, the Company closed the acquisition of certain assets and contracts in California from Atlantic Express Transportation Corporation (“AE”). STI's subsidiary School Wheels Direct (“SWD”) managed the California operations from January 10, 2014 to February 9, 2014. Earnings of the acquired company were included in the Company’s results of operations from February 10, 2014.The aggregate purchase price of these assets was approximately $17.2 million. Current assets, less current liabilities $ Property and equipment Intangible assets Deferred taxes ) Fair value of net assets acquired $ 8 Student Transportation Inc. Notes to Unaudited Condensed Consolidated Financial Statements For the three months ended September 30, 2014 (000’s of U.S. Dollars, unless specified, except share and per share amounts) 3.Business Combinations (continued) The purchase price consisted of $17.2 million in cash.Identifiable intangible assets consisted of contracts rights of $1.7 million that will be amortized over 20 years. Approximately $0.2 million of acquisition-related costs were recognized as an expense in the statement of operations during fiscal year 2014. AE filed for protection under the federal bankruptcy protection rules.The SWD management services contract and the agreement to acquire the California assets of AE, including vehicles and school contracts, were both approved by the bankruptcy court. The purchase price was lower than the fair market value of the business acquired.Therefore, the Company recognized a gain of approximately $2.8 million, net of tax, which was included in the consolidated statement of operations for fiscal year 2014. Williams Bus Line Co. On August 27, 2013, the Company closed its acquisition of all of the outstanding common stock of Williams Bus Lines Co., (“Williams”), located in Wilkes Barre, Pennsylvania. Earnings of the acquired company were included in the Company’s results of operations from August 27, 2013. The aggregate purchase price of this acquisition was $3.4 million. Current assets, less current liabilities $
